DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/07/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoe (US 20190394471, hereinafter Hoe) in view of Park (US 20180288410, hereinafter Park).
Regarding Claim 16, Hoe discloses  a method of decoding a video, the method comprising: 
determining which of intra prediction or inter prediction is applied to a current block ([0057], the prediction unit 180 may include an inter-prediction unit 181 and an intra-prediction unit 182; [0065], the prediction unit 260 may include an inter-prediction unit 261 and an intra-prediction unit 262);  
obtaining a first prediction sample of the current block by performing the intra prediction or the inter prediction for the current block ([0070] The adder 235 adds the obtained residual signal (or residual block) to the prediction signal (or prediction block) output by the prediction unit 260 (i.e., the inter-prediction unit 261 or the intra-prediction unit 262); [0132] In intra-prediction, prediction is performed on a current processing block based on a derived prediction mode. A reference sample used for prediction and a detailed prediction method are different depending on a prediction mode. If a current block is an intra-prediction mode, the decoder derives the prediction mode of a current block in order to perform prediction); and 
obtaining a second prediction sample based on a weighted sum operation of the first prediction sample and a value derived using reference samples adjacent to the current block, ([0172], FIG. 9, predicted sample value of a current sample C ([x] [y]) (a prediction sample located at a boundary ) is determined by a weighted sum of reference sample O (p[-1][y]) and reference sample T(p[not][-1]) (a first prediction sample as reference sample O) a weighted sum of reference sample E (p[x][-1]) and reference sample S (p [-1][n]) ( a second prediction sample as reference sample E); [0198], FIG. 12, weighting vale in a vertical strong mode and a horizontal strong mode for regions A & B within the current block; [0215], FIG. 13, prediction sample region C (prediction sample) from vertical strong mode region A (first prediction) and a relatively small vertical mode region B(second prediction) with respective weighting values).
wherein the reference samples comprise at least one of a top neighboring sample which has a same x-coordinate as the first prediction sample or a left neighboring sample which has a same y-coordinate as the first prediction sample ([0172]  FIG. 9 ,  a value of a current sample ‘C’ (predSamples [x] [y]) is determined by a weighted sum of reference sample ‘O’ (p[−1][y]) (top neighboring sample)  and reference sample T(p[nT][−1]) (left neighboring sample),
wherein the second prediction sample is obtained by applying a first weight to the first prediction sample and applying a second weight to the value deriving using at least one of reference samples([0172], FIG. 9, predicted sample value of a current sample C ([x] [y]) (a prediction sample located at a boundary ) is determined by a weighted sum of reference sample O (p[-1][y]) and reference sample T(p[nT][-1]) (a first prediction sample as reference sample O) a weighted sum of reference sample E (p[x][-1]) and reference sample S (p [-1][n]) ( a second prediction sample as reference sample E); [0198], FIG. 12, weighting vale in a vertical strong mode and a horizontal strong mode for regions A & B within the current block; [0215], FIG. 13, prediction sample region C (prediction sample) from vertical strong mode region A (first prediction) and a relatively small vertical mode region B(second prediction) with respective weighting values).
Heo does not explicitly disclose wherein the first weight and the second weight are determined based on whether a prediction mode of a neighboring block adjacent to the current block is the intra prediction or the inter prediction.
Park from the same filed of endeavor teaches  wherein the first weight and the second weight are determined based on whether a prediction mode of a neighboring block adjacent to the current block is the intra prediction or the inter prediction ([0057],  reference weight includes a reference weight for the intra prediction and a reference weight for the inter prediction such as parsing the reference weight for the intra prediction and obtaining the reference weight for the inter prediction ; [0135], calculate a weighted sum 730 based on a weight W2 for the inter prediction, a weight W1 for the intra prediction, the first prediction value, and the second prediction value; [0047], Equation (1) : Combination prediction value=(weight on inter prediction*first prediction value)+(weight on intra prediction*second prediction value)).

    PNG
    media_image1.png
    229
    477
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining prediction sample according the current block is the intra prediction or the inter prediction as taught by Park ([0135]) into the decoding system of Heo in order to enable performing the combined prediction based on the weights for inter-prediction and for intra-prediction, and the prediction values, so that high resolution or high quality video content is reproduced and information to be transmitted in a bitstream is decreased so that transmission efficiency is improved (Park, [0078]).
Regarding Claim 17, Heo in view of Park discloses the method of claim 16,
Park further discloses wherein the first weight determined when the prediction mode of the neighboring block is the inter prediction is greater than when the prediction mode of the neighboring block is the intra prediction ([0059], setting each of the initial weight for the inter prediction and an initial reference weight for the intra prediction to be 0.5 and increase or decrease the weight for the inter prediction by 0.1; [0061] the initial weight for the inter prediction and the initial reference weight for the intra prediction to be 0.5 and may increase the weight for the inter prediction by 0.1 when the size of the current block is larger than the predetermined size).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining prediction sample according the current block is the intra prediction or the inter prediction as taught by Park ([0135]) into the decoding system of Heo in order to enable performing the combined prediction based on the weights for inter-prediction and for intra-prediction, and the prediction values, so that high resolution or high quality video content is reproduced and information to be transmitted in a bitstream is decreased so that transmission efficiency is improved (Park, [0078]).
Regarding Claim 18, Heo in view of Park discloses the method of claim 16, wherein the neighboring block is a top neighboring block or a left neighboring block ([0172]  FIG. 9 ,  a value of a current sample ‘C’ (predSamples [x] [y]) is determined by a weighted sum of reference sample ‘O’ (p[−1][y]) (top neighboring sample)  and reference sample T(p[nT][−1]) (left neighboring sample).
Regarding Claim 19, Heo in view of Park discloses the method of claim 16, wherein deriving the second prediction sample by using the weighted sum operation is allowed only when a size of the current block satisfies a pre-defined condition ([0259] In intra prediction, neighboring samples of the current block may mean a sample adjacent to the left boundary of the current block of size nS x nS and a total of 2×nS samples adjacent to the bottom-left, a sample adjacent to the top boundary of the current block and a total of 2×nS samples adjacent to the top-right, and one sample adjacent to the top-left of the current block).
Furthermore, Park discloses initial weight for the inter prediction and the initial reference weight for the intra prediction to be 0.5 and may increase the weight for the inter prediction by 0.1 when the size of the current block is larger than the predetermined size ([0061]).
Regarding Claim 20, Heo in view of Park discloses the method of claim 16, wherein the second prediction sample is derived with a pre-defined intra prediction mod ([0016] setting w1 set to be smaller as a distance between a sample in the current block and the samples adjacent to the left of the current block increases, and setting  w2  to be smaller as a distance between a sample in the current block and the samples adjacent to the top of the current block increases, and when the intra prediction mode is the horizontal strong mode, a minimum value of the w1 may be set to be larger than a maximum value of the w2).
Regarding Claims 21-25, Encoding method claims 21-25 of using the corresponding decoding method claimed in claims 16-20 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 26, Non-transitory computer-readable medium claim 16 of using the corresponding decoding method claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Hoe discloses computer-readable medium ([0286]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL D FEREJA/
Examiner, Art Unit 2487